Citation Nr: 0807675	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  06-00 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for loss 
of vision in the right eye.


REPRESENTATION

Appellant represented by:	Daniel Bambery, Attorney


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The veteran served on active duty from January 1951 to 
October 1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the claim.

The RO in Chicago, Illinois, currently has jurisdiction over 
the veteran's VA claims folder.

The record reflects that the veteran initially requested a 
Board hearing in conjunction with his appeal, and such a 
hearing was scheduled for August 2007.  However, documents 
dated that same month reflect he was too ill to travel to the 
hearing, and his hearing request was withdrawn.  See 38 
C.F.R. § 20.704(e).

For good cause shown, the veteran's appeal has been advanced 
on the Board's docket in accord with 38 U.S.C.A. § 7107 and 
38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.   

2.  The competent medical evidence reflects that the veteran 
sustained additional disability of the right eye due to VA 
cataract surgery conducted in March 1994.

3.  The additional right eye disability is not the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or lack or appropriate supervision, or the result 
of an event that could have reasonably been foreseen or 
anticipated by a competent and prudent health care provider.




CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
loss of vision in the right eye are not met.  38 U.S.C.A. §§ 
1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159, 3.361 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
sent pre-adjudication notice by a letter dated in June 2004, 
which is clearly prior to the September 2004 rating decision 
that is the subject of this appeal.  The Board acknowledges 
that this letter referred to the criteria for the 
establishment of service connection and not for compensation 
under 38 U.S.C.A. § 1151.  Nevertheless, it did refer to VA's 
basic duties to assist and to notify.  Moreover, the veteran 
was sent additional notification which specifically referred 
to the 38 U.S.C.A. § 1151 criteria by letters dated in 
October 2004 and March 2006.  

Taken together, the aforementioned VCAA notification letters 
informed the veteran of the evidence necessary to 
substantiate his current appellate claim, what information 
and evidence he must submit, what information and evidence 
will be obtained by VA, and indicated the need for the 
veteran to advise VA of or to submit any evidence in his 
possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
holding in Quartuccio, supra.  Moreover, the March 2006 
letter included information regarding disability rating(s) 
and effective date(s) as mandated by the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available medical records 
pertinent to the issue on appeal are in the claims folder.  
Nothing indicates that the veteran has identified the 
existence of any other relevant evidence that has not been 
obtained or requested.  As noted in the Introduction, he 
withdrew his request for a Board hearing.  Moreover, he was 
accorded a VA medical examination in November 2005 in regard 
to this case.  Consequently, for these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Legal Criteria.  Effective October 1, 1997, 38 U.S.C.A. § 
1151 was amended by the United States Congress.  See § 422(a) 
of PL 104-204.  The purpose of the amendment was, in effect, 
to overrule the United States Supreme Court decision in Brown 
v. Gardner, 115 S. Ct. 552 (1994), which held that no showing 
of negligence was necessary for recovery under § 1151.  In 
pertinent part, Section 1151, as amended, reads as follows:

Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service- connected. For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and-

(1) the disability or death was 
caused by hospital care, medical or 
surgical treatment, or examination 
furnished the veteran under any law 
administered by the Secretary, 
either by a Department employee or 
in a Department facility as defined 
in section 1701(3)(A) of this title, 
and the proximate cause of the 
disability or death was:

(A) carelessness, negligence, lack 
of proper skill, error in judgment, 
or similar instance of fault on the 
part of the Department in furnishing 
the hospital care, medical or 
surgical treatment, or examination; 
or

(B) an event not reasonably 
foreseeable.

From the plain language of the statute, it is clear that to 
establish entitlement to Section 1151 benefits, these factors 
must be shown: (1) Disability/additional disability; (2) that 
VA hospitalization, treatment, surgery, examination, or 
training was the cause of such disability; and (3) that there 
was an element of fault on the part of VA in providing the 
treatment, hospitalization, surgery, etc., or that the 
disability resulted from an event not reasonably foreseeable.

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. § 
3.361, in pertinent part also provides that

(1) Care, treatment, or examination.  To 
establish that carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on VA's part 
in furnishing hospital care, medical or 
surgical treatment, or examination 
proximately caused a veteran's additional 
disability or death, it must be shown 
that the hospital care, medical or 
surgical treatment, or examination caused 
the veteran's additional disability or 
death (as explained in paragraph (c) of 
this section); and (i) VA failed to 
exercise the degree of care that would be 
expected of a reasonable health care 
provider . . . .

38 C.F.R. § 3.361(d).


Analysis.  In the instant case, the Board finds that the 
veteran is not entitled to compensation under 38 U.S.C.A. § 
1151 for loss of vision of the right eye.

The Board acknowledges that the veteran underwent cataract 
surgery of his right eye at VA medical facility in March 
1994.  Further, the competent medical evidence does reflect 
he developed an additional disability of the right eye as a 
result of that procedure.  For example, a March 2005 
statement from a VA optometrist opined that the veteran had 
permanent decreased visual acuity of the right eye secondary 
to a procedure performed at the VA.  In addition, the 
November 2005 VA medical examiner opined that the veteran's 
loss of vision in the right eye was directly related to the 
VA cataract surgery and subsequent vitreous loss.  Thus, the 
first two elements for compensation under 38 U.S.C.A. § 1151 
are satisfied: (1) disability/additional disability; (2) that 
VA hospitalization, treatment, surgery, examination, or 
training was the cause of such disability

The veteran's attorney has contended that, pursuant to the 
holding of Brown v. Gardner, that the claim for compensation 
under 38 U.S.C.A. § 1151 is satisfied by the competent 
medical evidence of additional right eye disability due to 
the VA cataract surgery.  Although the attorney acknowledged 
the October 1, 1997, amended criteria required an element of 
fault, he contended that it was not applicable in this case 
as the procedure in question occurred in 1994 prior to the 
amendment.  However, the amended criteria are applicable to 
claims filed on or after October 1, 1997, regardless of 
whether the VA treatment in question occurred prior to that 
date.  Only if the claim had been filed prior to the October 
1997 effective date of the amendment would the veteran have 
been entitled to adjudication of his case under this 
standard.  See VAOPGCPREC 40-97 (December 31, 1997).

Here, the veteran did not file his claim until March 2004, 
several years after the effective date of the current 
criteria for compensation under 38 U.S.C.A. § 1151 that 
requires an element of fault on the part of VA in providing 
the treatment, hospitalization, surgery, etc., or that the 
disability resulted from an event not reasonably foreseeable.  

The only competent medical opinion to address the issue of 
fault in this case is that of the November 2005 VA examiner, 
who opined, in pertinent part, that the indication for 
surgery, the surgery itself, and its resultant complications 
were handled in an appropriate and satisfactory fashion and 
would have been handled the same at any other institution, VA 
or not.  Further, the examiner opined that no disability 
resulted from carelessness, negligence, lack of proper skill, 
error in judgment, or lack or appropriate supervision, or was 
the result of an event that could have reasonably been 
foreseen or anticipated by a competent and prudent health 
care provider.  The examiner also stated that he felt the 
veteran's entire course and management had been appropriately 
handled.

As the November 2005 VA examiner's opinion was based upon 
both an evaluation of the veteran and review of his VA claims 
folder, the Board finds that it is based upon a sufficient 
foundation.  Moreover, no competent medical opinion is of 
record which specifically refutes the findings of this VA 
examiner.  Consequently, the Board concludes that the 
preponderance of the evidence is against a finding that there 
was an element of fault on the part of VA in providing the 
treatment, hospitalization, surgery, etc., or that the right 
eye disability resulted from an event not reasonably 
foreseeable.

For these reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claim.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Consequently, the 
benefit sought on appeal with respect to this claim must be 
denied.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for loss 
of vision in the right eye is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


